— In (1) a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated October 1, 1985, and (2) a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated October 7, 1985, each of which was made after a Tier III Superintendent’s hearing and each of which found the petitioner guilty of misconduct and imposed punishment, the petitioner appeals from two judgments of the Supreme Court, Dutchess County (Dickinson, J.), both dated July 16, 1988, which dismissed the petitions.
Ordered that the judgments are affirmed, without costs or disbursements.
Upon this record, we find no violation of the petitioner’s due process rights or his rights under the applicable agency regulations (see, 7 NYCRR 253.5 [a]; 251-4.1 [a]; 251-4.2). In particular, we reject the petitioner’s claim that he received inadequate employee assistance. Inasmuch as the petitioner permitted another inmate to select his assistant from the list provided by the respondent and then signed the inmate assistance form after meeting with the assigned assistant, the petitioner has waived his claim. In any event, the record reveals that the assistant adequately performed his duties in preparing the petitioner’s defense (see, 7 NYCRR 251-4.2).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Sullivan and Balletta, JJ., concur.